OFFICE     OF THE ATTORNEY    GENERAL    OF TEXAS
                                      AUSTIN


~c.uAiplll
l-n-au




             tfonorablc8. X. Carter
             County Attorney
             YitoheJ.1county
             Colorado, Texas




                       w                                     opinlvon RQ.
             oa393,  reade                                  , apprwad O&6-
             bvr 30, 1939,                                of rwab     8~4 rt
             cordia& ice8                                es&g  lnnlrtrummta
             in favor of    a                            OE of   the Fodrral
Honorable B. B. Carter, PaFe 2


Ion as coverins said Federal lien reoord statute, not in-
tendsa by tUs department,we red St necessary to supple-
ment our opinion as ronaerly written and olarlfy oame rlth
reierenoe to tibiastatute.


          -he county clerk of eaoh aouaty is author-
     ized to, and shall either file, or file and reoord,
     as in or may be provided by the Lews oi the Vnlted
     States, every notice, abstraot or statanent of any
     lien or olefm, or release or diachargo thereof in
     favor of the Unfted States or or any department or
     bureau thereof, when any suoh notlas, abatraut or
     stataaentprepared in oonfornlty to the lawe Of
     the united States, Is presentedto him for tilla@
     or filing end reoordlng. The aoanty alerk shall
     number such notlaes, abstraats or statements,in
     the order in whtah.theyare filed, and ii they
     are required to be reoorded,he shall:reeord them
     in a well bonnd book to be styled, *FederalLien
     Reoord', and fn either ease he shall index them
     alphabetlosllyunder the names of the persons
     namad therein or affeoted thereby, saoh index to
     beke~ $zell        bound book etyled, 'Index to
                   l' and ror the perrormanoe0r these
     sanlaes he aball not charge a fee, but shall be
     aompeusatedby the oounty, as prorlded for in Ar-
     t101e 3991. BLs tailors to rile, raaord or in-
     dex properly any suoh notice, abstraot or stats-
     ment as herein required, or to be aOmpensated
     therefor,shall .notarfeat the validity or legal-
     ity of any auoh llan or olalm, or release or dls-
     charge therPot."
          It ~111 be noted that the above statute proride
that in the gerfoxmanoeof the servlaes mentfoned therein,
the County Clerk sbafl got oharge a fee. The express Len-
guage or the statute make8 It the duty of the Ceuartq Clerk
to perform the senlow free of oharge,.endthe qPest%on Or
oompensatln&the County Clerk. dow not, f.nany wise, re-
lease the County Clerk from the periormanes or the duties
in the manner therein preaoribed. In oonalderlag    thie
statute rhioh provide8 that every nottae, abattPof, bf
statement of any lien or ala&+ or raleaae or di6ohay56
thw60f in twor or tha United statas, or br any depart-
ment or bareaa thereof, shall be illed or riled and noord-
ed by the County Clerk, free of eba%ge, a dletlawti6n    is to
be drawn between those ~lnatmmente'andone8 inoringcto the
Honorable B. a.   Carter,   ?aga 3



ben%rIt of IZBTQaPsncies azd Instrmentalltiss of the Ped-
era1 Oorerment. such z\aEoma Ownera' Loan Corporation,
Fedaral SavlnEs and Loan Aanoolatlons,Federal Land Banke,
and K&ions1 Dar.ks.
          You are, therefore, respeotfullyadvised that
our OplnlOn km O-1393, rendered by thle department,and
appmred Oatober 20, 1939, does not lnolude or effect euah
not10e, abstraat, or statemmt or any lien or olalm, or re-
lease or disaharee thereof, in Savor at the United States,
or any departDent Or bureau tharaof, required to be filed
or filed and recorded by the County Clerk rrae of charge
in the 'Federal Lien Eecordw as prwideQ under Xrtlolo
6644, Revised (XVI1 %xitutes, 1925. Opinion Xo. O-1393 ap-
plise only to such instruments or agenoles, or instrufaen-
talltlea of the Federal Gorernnent la rrrhloh suoh agemolc~~
or in8tX7Wntalltle~ alone hare a beneficial fntarast to
the exclusion of'the United Staten Oorernrimnt  proper* anx
departmant or bureau thereor.

                                        Tours   very   truly

                                     ATTORREYGEKERALOFTEXAS